Citation Nr: 0948619	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  07-39 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for Parkinson's disease.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to January 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO).
 
Regardless of the RO's action regarding the claim to reopen, 
it is a jurisdictional requirement that the Board reach its 
own determination as to whether new and material evidence has 
been submitted.  Barnett v. Brown, 8 Vet. App. 1 (1995).

The issue of service connection for Parkinson's disease is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In February 2004, the Board denied entitlement to service 
connection for Parkinson's disease.  The Veteran did not 
appeal.

2.  The evidence associated with the claims file since the 
February 2004 Board decision relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The February 2004 Board decision that denied entitlement 
to service connection for Parkinson's disease is final.  
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 
(2009).  

2.  New and material evidence has been received since the 
February 2004 Board decision and the claim of entitlement to 
service connection for Parkinson's disease is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA enhanced VA's duty to notify and to assist claimants 
in substantiating their claims for VA benefits.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159 (2009).  In light of the decision to reopen the 
Veteran's claim for service connection and to remand for 
further development, it is not necessary to review whether VA 
has fully complied with the VCAA. 

II. Analysis

In February 2004, the Board denied entitlement to service 
connection for Parkinson's disease finding that the disease 
was not shown during military service or for many years 
subsequent to discharge, and finding that Parkinson's disease 
was unrelated to service.  The Veteran did not appeal this 
decision and it is final.  38 U.S.C.A. § 7104(b); 38 C.F.R. 
§ 20.1100.  

In December 2005, the Veteran submitted a claim to reopen 
service connection for Parkinson's disease.  A Decision 
Review Officer (DRO) hearing was held in January 2008.  The 
Veteran canceled his request for a travel board hearing.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the February 2004 decision, the claims file 
contained VA medical center records, statements from the 
Veteran and his representative, private medical records, and 
a VA examination.  VA Medical Center records and private 
medical records show a diagnosis of and treatment for 
Parkinson's disease.  In various statements, the Veteran 
reported being a truck driver during service.  He indicated 
that he had suffered from tremors since service and he 
attributed his Parkinson's disease to being around chemicals, 
industrial smoke, and fumes.  The October 2003 VA examiner 
reported a diagnosis of "Parkinsonism of idiopathic 
etiology" and provided the following opinion:

There is no objective or confirmed 
historical evidence to attribute another 
etiology.  There is no evidence of 
attributable chemical, physical or 
infectious etiology that is proximately 
due to or the result of any disease or 
injury incurred in or aggravated by 
military service.  Truck driving alone is 
not a risk factor unless he was in an 
enclosure with truck engine running.  I 
do not find any documentation in service 
medical records that he was examined for 
any such exposure to fumes or chemicals.  
The diagnosis was made 25 years after 
discharge from military service.  

Evidence submitted since the February 2004 Board decision 
includes the Veteran's testimony that he had significant in-
service carbon monoxide exposure.  Specifically, that he 
slept in his truck with the engine running during cold 
weather; and that he spent a lot of time in an enclosed 
garage where multiple trucks were running.  Additionally, the 
Veteran submitted a January 2006 statement from Dr. H.M., as 
well as various articles, suggesting that carbon monoxide may 
be an etiological factor in the development of Parkinson's 
disease.  This evidence is new as it was not previously 
considered.  The Board also finds this evidence material in 
that it relates to an unestablished fact and raises a 
reasonable possibility of substantiating the claim.  Thus, 
the claim is reopened.  


ORDER

New and material evidence having been received, the claim of 
service connection for Parkinson's disease is reopened.  


REMAND

Having reopened the claim, the Board must consider it on its 
merits.  On review, the Board finds that additional 
development is needed.  

VA has a duty to notify the Veteran of the evidence needed to 
substantiate his claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The RO sent the Veteran a notice letter in 
February 2006.  This letter explained that new and material 
evidence was needed to reopen the claim, but did not provide 
notification regarding the evidence needed to substantiate 
the underlying service connection claim.  Therefore, 
additional notice should be provided.  

Information in the claims file suggests that the Veteran can 
no longer drive a truck due to his tremor and that he is 
currently receiving disability benefits from the Social 
Security Administration.  Where there is actual notice to VA 
that the Veteran is receiving disability benefits from the 
Social Security, VA has the duty to acquire a copy of the 
decision granting those benefits and the supporting medical 
documentation relied upon.  See Murincsac v. Derwinski, 2 
Vet. App. 363 (1992).  

The Veteran was provided a VA examination in October 2003.  
At that time, the examiner noted that the Veteran did not 
have a history of working in garages for extended periods or 
exposure to carbon monoxide.  As discussed, the Veteran 
provided testimony in January 2008 indicating that he did 
have such exposure during military service.  Additionally, 
the January 2006 statement from Dr. H.M. suggests that the 
treatise evidence regarding carbon monoxide and the 
development of Parkinson's should be augmented by a 
neurological specialist.  Considering the evidence of record, 
the Board finds that additional VA medical opinion is 
warranted.  See 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide the Veteran with 
VCAA notice regarding the claim of 
entitlement to service connection for 
Parkinson's disease.

2.  The RO must request from the Social 
Security Administration all medical records 
upon which the award of Social Security 
Administration disability benefits was 
based.  All records obtained or any 
responses received should be associated 
with the claims file.  If the RO cannot 
locate such records, the RO must 
specifically document the attempts that 
were made to locate them, and explain in 
writing why further attempts to locate or 
obtain any government records would be 
futile.  The RO must then: (a) notify the 
claimant of the specific records that it is 
unable to obtain; (b) explain the efforts 
VA has made to obtain that evidence; and 
(c) describe any further action it will 
take with respect to the claims.  The 
claimant must then be given an opportunity 
to respond.

3.  Thereafter, the RO is to arrange to 
have the claims file reviewed by a VA 
neurologist.  Based on a review of the 
claims file and accepted medical 
principles, the examiner should provide a 
medical opinion addressing whether it is 
at least as likely as not, i.e., is there 
a 50/50 chance, that the currently 
diagnosed Parkinson's disease is related 
to active military service or events 
therein, to include claimed carbon 
monoxide exposure.  The role that any 
post-service activities may have played in 
the development of Parkinson's should be 
addressed, as well as the relevance of the 
length of time between the claimed in-
service exposure and the postservice 
diagnosis.  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

4.  After the development requested is 
completed, the AMC/RO should review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this REMAND.  If the report is deficient 
in any manner, the AMC/RO must implement 
corrective procedures at once.

5.  Upon completion of the above requested 
development and any additional development 
deemed appropriate, readjudicate the issue 
of service connection for Parkinson's 
disease.  All applicable laws and 
regulations should be considered.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided with a Supplemental 
Statement of the Case.  An appropriate 
period of time should be allowed for 
response.  



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


